On writ of error we review judgment of conviction of what is commonly called "armed robbery."
Plaintiff in error presents two questions for our consideration, as follows:
"First Question: Did the court err in denying the defendant Stalvey's motion for a separate trial?
"Second Question: Did the court err in overruling the defendant Stalvey's motion for a new trial?"
The first question must be answered in the negative on authority of the opinion and judgment in the case of Sawyer v. State, 100 Fla., part 2, page 1603, 132 So. 188.
The second question must also be answered in the negative. See Commercial Credit Co. v. Willis, 126 Fla. 444, 171 So. 304; Strickland, et al., v. Coe, 135 Fla. 693, 185 So. 616; 308 East 78th St. Corporation v. Favorite, 111 Fla. 234,149 So. 625; Southern States Power Co. v. Pittman, 122 Fla. 758,165 So. 893; Holstun, et al., v. Embry, 124 Fla. 554, 169 So. 400.
The judgment is affirmed.
So ordered.
Affirmed.
TERRELL, C. J., and THOMAS, J., concur.
WHITFIELD, J., concurs in opinion and judgment.
Justices BROWN and CHAPMAN not participating as auuthorized by Section 4687, Compiled General Laws of 1927, and Rule 21-A of the Rules of this Court. *Page 467